—Orders, Supreme Court, New York County (Stanley Sklar, J.), entered May 17, 1996 and October 21, 1996, which, inter alia, dismissed petitioner’s claims against respondent conservator for breach of fiduciary duty *57and breach of contract, unanimously affirmed, with costs against petitioner.
The IAS Court properly determined that petitioner has not demonstrated the existence of any triable questions of fact with respect to the alleged breach by the conservator either of her fiduciary duty or of the parties’ stipulation of settlement. Contrary to petitioner’s contention that further disclosure is warranted, the record clearly reveals that the conservator did not act improperly in failing to rent the conservatee’s cooperative apartment, and that she also did not pay excessive salaries to the conservatee’s hired companions. Concur — Sullivan, J. P., Rosenberger, Ellerin, Nardelli and Andrias, JJ.